Citation Nr: 1218060	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  07-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2010 this matter was remanded by the Board for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for an acquired psychiatric (to include posttraumatic stress disorder (PTSD)).  In November 2010, the Board remanded this issue to afford the Veteran a VA examination to assess the nature and etiology of his claimed acquired psychiatric disability.  The Veteran was scheduled for a VA examination in December 2010, but he failed to report.  When a Veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  

In a February 2012 statement, the Veteran stated " Somehow I was still in transition from Saipan to Phoenix and I never got the examination letter request which was returned undeliverable.  Could this examination be scheduled now?"  The Board finds that given the circumstances of the Veteran's failure to report to the December 2010 VA examination, in that he was in transition and never got the examination letter, he should be afforded an opportunity to report to another VA examination to assess the nature and etiology of his claimed acquired psychiatric disability.  In this regard, VA has a duty to assist the Veteran in the development of facts pertinent to his claim and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  See 38 U.S.C.A. § 5103A.

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

However, there was an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  The liberalizing criteria contained in the new 38 C.F.R. § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010).

The Veteran is reminded that while VA has a duty to assist in the development of his claim, he has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  He is also hereby advised that when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

Lastly, the record indicates that the Veteran receives treatment at the VA for his psychiatric disability.  However, the most recent VA treatment records associated with the claims file are from December 2006.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from January 2007 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to obtain copies of all VA treatment records from January 2007 to the present.  

2.  The Veteran should be scheduled for a psychiatric examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  It is imperative that the claims file be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should clearly report all psychiatric disabilities found to be present.  

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current psychiatric disability(ies) was/were manifested during or otherwise caused by the Veteran's active duty service or any incident therein?  If so, please clearly identify such current psychiatric disability(ies).  

If PTSD is diagnosed, the examiner should respond to the following:

Are the Veteran's PTSD symptoms related to his fear of in-service hostile military or terrorist activity?  

The examiner should explain the rationale for all opinions expressed.  

3.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that adequate opinions with rationale have been offered.  

4.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  With regard to the PTSD issue, the AMC/RO should apply the amended provisions of 38 C.F.R. § 3.304(f) as set forth in 75 Fed. Reg. 39843 (July 13, 2010).  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


